USCA11 Case: 20-14752    Date Filed: 07/01/2022   Page: 1 of 10




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 20-14752
                 Non-Argument Calendar
                 ____________________

DERON DEVAUGHN MAHONE,
                                            Plaintiff-Appellant,
versus
STATE OF GEORGIA,
MUSCOGEE COUNTY GEORGIA,
COLUMBUS GEORGIA,
COLUMBUS POLICE DEPARTMENT,
CORPORAL CHRISTY PAPAY,
KYLE VAN NOY,
ZACHERY STEWART,
WESLEY LAMBERTUS,
USCA11 Case: 20-14752        Date Filed: 07/01/2022      Page: 2 of 10




2                       Opinion of the Court                 20-14752

                                               Defendants-Appellees.


                     ____________________

           Appeal from the United States District Court
                for the Middle District of Georgia
            D.C. Docket No. 4:19-cv-00117-CDL-MSH
                     ____________________

Before WILLIAM PRYOR, Chief Judge, JILL PRYOR and BRANCH, Cir-
cuit Judges.
PER CURIAM:
       This appeal presents the question whether a police officer
who arrests a defendant pursuant to an arrest warrant is immune
from suit for malicious prosecution. After Deron Devaughn Ma-
hone broke into his pregnant girlfriend’s apartment, kicked her,
and beat her with a clothes iron, Officer Zachery Stewart of the
Columbus Police Department obtained warrants to arrest Mahone
for home invasion in the first degree, O.C.G.A. § 16-7-5(b), aggra-
vated battery, id. § 16-5-24, and assault of an unborn child, id. § 16-
5-28. A jury convicted Mahone of the three crimes, but the Court
of Appeals of Georgia reversed his conviction for home invasion
because he was not armed when he entered the dwelling. Mahone
v. State, 823 S.E.2d 813 (Ga. Ct. App. 2019). Mahone filed an
amended complaint against the State of Georgia, its prosecutor,
Muscogee County, the city of Columbus, its police department,
USCA11 Case: 20-14752        Date Filed: 07/01/2022      Page: 3 of 10




20-14752                Opinion of the Court                         3

and four of its officers for false arrest and malicious prosecution. 42
U.S.C. § 1983. But Mahone appeals only the dismissal of his claim
of malicious prosecution by Officer Stewart and has abandoned his
claims against the other defendants. See Hamilton v. Southland
Christian Sch., Inc., 680 F.3d 1316, 1318 (11th Cir. 2012). The dis-
trict court ruled that the issuance of an arrest warrant gave the of-
ficer arguable probable cause to arrest Mahone for home invasion.
We affirm.
        On June 12, 2015, Mahone kicked in the front door of the
apartment of his former girlfriend, Shenearia Willis, and strode up-
stairs to a bedroom where she was attempting to call 911. Mahone,
823 S.E.2d at 814. Mahone kicked Willis, who was six months preg-
nant with his child, in her ribs and privates. Id. Mahone used a
clothes iron he found in the apartment to “beat Willis with such
force that the iron broke into several pieces” and left her uncon-
scious. Id. “Willis was transported to the hospital, where she was
treated for one or more orbital fractures, a broken arm and hand, a
large facial laceration, multiple fractured ribs, and a placenta
bleed.” Id. at 814–15.
       Officer Stewart applied for warrants to arrest Mahone for
home invasion in the first degree, O.C.G.A. § 16-7-5(b), aggravated
battery, id. § 16-5-24, and assault of an unborn child, id. § 16-5-28.
As to the first charge, the officer averred that Mahone committed
home invasion by “unlawfully enter[ing] with the intent to murder
victim Shenearia Willis” and “then pick[ing] up a clothes iron strik-
ing [her] in the face multiple times causing serious injuries all the
USCA11 Case: 20-14752        Date Filed: 07/01/2022     Page: 4 of 10




4                      Opinion of the Court                 20-14752

while stating that he was going to kill her.” A judge issued the three
warrants.
      A grand jury in Georgia indicted Mahone for home invasion
based on a statute enacted a year earlier. 2014 GA. LAWS 574. The
new statute punished a perpetrator who entered a dwelling armed
to harm an occupant:
      A person commits the offense of home invasion in the
      first degree when, without authority and with intent
      to commit a forcible felony therein and while in pos-
      session of a deadly weapon or instrument which,
      when used offensively against a person, is likely to or
      actually does result in serious bodily injury, he or she
      enters the dwelling house of another while such
      dwelling house is occupied by any person with au-
      thority to be present therein.
O.C.G.A. § 16-7-5(b) (effective July 1, 2014).
       At trial, Mahone moved, without success, for a directed ver-
dict on the charge of home invasion. Mahone, 823 S.E.2d at 815.
He argued that the State failed to prove that he entered Willis’s
apartment with the clothes iron. Id. The trial court ruled that, “be-
cause Mahone broke into the apartment for the purpose of assault-
ing Willis, his entry was not complete until he located Willis in the
apartment’s bedroom and began the assault.” Id. The jury found
Mahone guilty of home invasion, aggravated battery, and assault-
ing Willis’s unborn child. Id. at 814.
USCA11 Case: 20-14752        Date Filed: 07/01/2022      Page: 5 of 10




20-14752                Opinion of the Court                         5

        Mahone succeeded on appeal in overturning his conviction
for home invasion. The appellate court concluded that “Mahone’s
unauthorized entry into Willis’s apartment was completed when
he broke down the apartment door and crossed the unit’s thresh-
old” and that he “did not possess a weapon at the time he entered
the apartment . . . .” Id. at 815–17. The appellate court acknowl-
edged that Mahone committed a burglary in the first degree, see
O.C.G.A. § 16-7-1, but it refused to affirm his conviction “for a
lesser included offense that was not charged to the jury.” Mahone,
823 S.E.2d at 817 & n.3. The appellate court affirmed Mahone’s
convictions for aggravated battery and for assaulting an unborn
child. See id. at 815.
       Mahone filed pro se a complaint, which he amended, that he
was “falsely accused” and “maliciously prosecuted for a home in-
vasion without evidence of such” by Officer Stewart. 42 U.S.C.
§ 1983. Officer Stewart moved to dismiss based on qualified im-
munity. He argued that “the probable cause determination . . . [of]
the Muscogee County Recorder’s Court Judge” who issued the
warrants “provided arguable probable cause . . . for [Mahone]’s ar-
rest” and defeated his argument that he was seized unlawfully.
       The district court ruled that Officer Stewart was immune
from suit. The district court determined that the officer misread a
“statute . . . enacted less than a year before” that had yet to merit a
published decision “explaining the elements of the crime.” Officer
Stewart’s mistake in applying for a warrant to arrest Mahone for
home invasion was reasonable, the district court reasoned, when
USCA11 Case: 20-14752       Date Filed: 07/01/2022     Page: 6 of 10




6                      Opinion of the Court                20-14752

“two judges [also] believed that the language of the home invasion
statute did not require possession of a weapon upon entry into the
apartment.”
      We review de novo a dismissal based on qualified immunity.
Paez v. Mulvey, 915 F.3d 1276, 1284 (11th Cir. 2019). We view the
evidence and draw all factual inferences in favor of Mahone as the
non-moving party. Id.
        Law enforcement officers enjoy qualified immunity from
civil damages for their discretionary acts when their conduct does
not violate a federal statutory or constitutional right that was
clearly established at the time of the challenged action. Williams v.
Aguirre, 965 F.3d 1147, 1156 (11th Cir. 2020). To receive qualified
immunity, an officer must prove he was performing a discretionary
function. Washington v. Howard, 25 F.4th 891, 897–88 (11th Cir.
2022). Because Mahone does not dispute that Officer Stewart was
performing a discretionary act when he applied for the arrest war-
rant, Mahone must prove that qualified immunity is not appropri-
ate. Id. at 898.
       “Qualified immunity gives government officials breathing
room to make reasonable but mistaken judgments, and protects all
but the plainly incompetent or those who knowingly violate the
law.” Messerschmidt v. Millender, 565 U.S. 535, 546 (2012) (internal
quotation marks omitted). If an officer makes a “reasonable mis-
take in the legitimate performance of [his] duties [he] ought to be
protected by qualified immunity.” Washington v. Rivera, 939 F.3d
1239, 1249 (11th Cir. 2019) (internal quotation marks omitted). He
USCA11 Case: 20-14752       Date Filed: 07/01/2022     Page: 7 of 10




20-14752               Opinion of the Court                        7

enjoys immunity from suit whether the “error is a mistake of law,
a mistake of fact, or a mistake based on mixed questions of law and
fact.” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (internal quota-
tion marks omitted).
       To defeat Officer Stewart’s claim of qualified immunity, Ma-
hone “must prove that he suffered a seizure pursuant to legal pro-
cess that violated the Fourth Amendment, and satisfy the elements
of the common law tort of malicious prosecution.” Luke v. Gulley,
975 F.3d 1140, 1144 (11th Cir. 2020) (internal quotation marks and
citations omitted). Because a claim of “[m]alicious prosecution . . .
requires a seizure pursuant to legal process,” Aguirre, 965 F.3d at
1158, Mahone must “prove that his arrest warrant was constitu-
tionally infirm,” id. at 1165. To invalidate his arrest warrant, Ma-
hone must “establish[] either that [Officer Stewart] should have
known that his application failed to establish probable cause or that
[he] intentionally or recklessly made misstatements or omissions
necessary to support the warrant.” See id. (internal citations omit-
ted). The officer’s conduct must be more than “a mistaken belief
on [his] part . . . .” Aguirre, 965 F.3d at 1165.
       The Fourth Amendment protects “against unreasonable
searches and seizures . . . .” U.S. CONST. amend. IV. “As th[at] text
indicates . . ., the ultimate touchstone of the Fourth Amendment is
reasonableness.” Heien v. North Carolina, 574 U.S. 54, 60 (2014)
(internal quotation marks omitted). “To be reasonable is not to be
perfect, and so the Fourth Amendment allows for some mistakes
on the part of government officials, giving them ‘fair leeway for
USCA11 Case: 20-14752        Date Filed: 07/01/2022      Page: 8 of 10




8                       Opinion of the Court                 20-14752

enforcing the law in the community’s protection.’” Id. at 60–61
(quoting Brinegar v. United States, 338 U.S. 160, 176 (1949)).
       An officer’s reasonable mistake of law—that is, when “the
law turns out to be not what was thought”—can justify probable
cause. Id. at 61–64. The officer “deserve[s] a margin of error” when
“the application of a statute is unclear—however clear it may later
become” when reviewed by a state court. Id. at 66. In that situation,
the officer’s misinterpretation of state law means “there was no vi-
olation of the Fourth Amendment in the first place.” Id.
       Officer Stewart made a reasonable mistake of law in think-
ing Mahone committed a home invasion. Officer Stewart had “a
mistaken understanding of the scope of [the] legal prohibition” of
the home invasion statute, O.C.G.A. § 16-7-5, when he applied for
Mahone’s arrest warrant. See Heien v. North Carolina, 574 U.S. at
60. Officer Stewart focused on the prohibition against entering an
inhabited dwelling for an unlawful purpose and overlooked the re-
quirement that the intruder be armed when he entered the dwell-
ing. See O.C.G.A. § 16-7-5. That reading of the statute was objec-
tively reasonable given that he was applying “the law the first
time.” See Heien, 574 U.S. at 66. As the district court stated, Officer
Stewart did not have “the luxury[, as did the state appellate court]
of being able to fully consider the statute in the calm of their judi-
cial chambers.” “In making probable cause decisions, law enforce-
ment officers are not charged with knowing legal technicalities and
nuances, but with ‘the factual and practical considerations of eve-
ryday life on which reasonable and prudent men, not legal
USCA11 Case: 20-14752          Date Filed: 07/01/2022       Page: 9 of 10




20-14752                 Opinion of the Court                            9

technicians, act.’” Hutton v. Strickland, 919 F.2d 1531, 1541 (11th
Cir. 1990) (quoting Brinegar v. United States, 338 U.S. 160, 175
(1949)). So, it is understandable that the officer failed to discern, as
the appellate court later did, that Mahone committed burglary in-
stead of home invasion. Mahone, 823 S.E.2d at 817 & n.3.
       Officer Stewart’s mistake of law is all the more reasonable
because a judge reviewed the facts and law and reached the same
conclusion that probable cause existed for an arrest. Officer Stew-
art truthfully informed the judge that Mahone had “unlawfully en-
tered with the intent to murder [her]” and “then picked up a clothes
iron [to] strik[e] her . . . .” “[T]he fact that a neutral magistrate . . .
issued a warrant is the clearest indication that the officer[] acted in
an objectively reasonable manner” in charging Mahone for home
invasion. See Messerschmidt, 565 U.S. at 546. Officer Stewart was
entitled to rely on “the [judge]’s probable-cause determination be-
cause it [was] the [judge]’s responsibility to determine whether the
officer’s allegations establish[ed] probable cause and, if so, to issue
a warrant comporting in form with the requirements of the Fourth
Amendment.” Id. at 547 (internal quotation marks omitted and al-
teration adopted). Because Officer Stewart “fully and honestly
place[d] evidence before the [judge], reasonably believing that
there [was] probable cause, those procedural steps afford [him] a
shield against a Fourth Amendment claim.” Howard, 25 F.4th at
904.
      That a prosecutor presented the charge of home invasion to
a grand jury that returned an indictment against Mahone, who
USCA11 Case: 20-14752      Date Filed: 07/01/2022     Page: 10 of 10




10                     Opinion of the Court               20-14752

then lost his argument for a directed verdict on the charge, further
evidences the reasonableness of Officer Stewart’s mistake. The
prosecutor, “duty bound to exercise his best judgment both in de-
ciding which suits to bring and in conducting them in court,” Im-
bler v. Pachtman, 424 U.S. 409, 424 (1976), sifted through the evi-
dence and concluded that Mahone’s conduct was a home invasion
and the grand jury agreed. Cf. Malley v. Briggs, 475 U.S. 335, 338
(1986) (noting that drug charges were “dropped when the grand
jury . . . did not return an indictment”). And the trial court, like
those before it, misinterpreted the statute and rejected Mahone’s
argument that he had to enter the dwelling armed. See Barts v.
Joyner, 865 F.2d 1187, 1193 (11th Cir. 1989) (“We cannot realisti-
cally expect that reasonable police officers know more than reason-
able judges about the law.”). The duplication of Officer Stewart’s
mistake by parties tasked to interpret and apply criminal statutes
confirms that “officers of reasonable competence could disagree on
this issue . . . [and] immunity should be recognized.” See Malley,
475 U.S. at 341.
        The district court did not err in dismissing Mahone’s com-
plaint against Officer Stewart. Officer Stewart possessed “a reason-
able basis for believing that his affidavit establishe[d] probable
cause.” See id. at 343. Because Officer Stewart’s mistake of law
means “there was no violation of the Fourth Amendment in the
first place,” see Heien, 574 U.S. at 66, he enjoys immunity from
suit.
      We AFFIRM the dismissal of Mahone’s amended complaint.